Citation Nr: 0525931	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1968 to 
September 1972.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2002 rating action that denied service 
connection for PTSD.  The veteran filed a Notice of 
Disagreement in April 2002, and the RO issued a Statement of 
the Case (SOC) in February 2003. 

In a February 2003 statement, and in his March 2003 
Substantive Appeal, the veteran requested a Board hearing at 
the RO (Travel Board hearing).  By letter of early October 
2003, the RO notified the veteran and his representative of a 
Travel Board hearing that had been scheduled for a date in 
late October.  By letter of mid-October 2003, the veteran's 
representative notified the RO that the veteran had cancelled 
his Travel Board hearing request.

In April 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After completing some of the requested action, 
the RO continued the denial of service connection for PTSD 
(as reflected in the July 2005 Supplemental SOC (SSOC)), and 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The competent and probative medical evidence on the 
question of psychiatric diagnosis establishes that the 
veteran does not meet the diagnostic criteria for PTSD.  




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the issue on appeal has 
been accomplished. 

Through the September 1999 RO letter, the March 2001 RO 
letter, the March 2002 rating action, the April 2002 RO 
letter, the February 2003 SOC, the March and October 2003 and 
May 2004 RO letters, and the July 2005 SSOC, the veteran and 
his representative were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, the March 2001 and May 2004 RO letters, SOC, 
and SSOC variously informed the veteran and his 
representative of what the evidence had to show to establish 
entitlement to the benefit he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claim; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as medical records (including private medical 
records), if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In addition, the latter 2001 and 2004 RO letters 
specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter 2004 RO letter specifically notified the veteran to 
furnish all records or other pertinent evidence that he had 
in his possession.  Accordingly, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, duty to assist letters were 
furnished to the veteran in 1999 and 2001, but documents 
strictly meeting the VCAA's notice requirements were not 
provided to him prior to the March 2002 rating action on 
appeal.  However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating action, several RO letters, 
SOC, and SSOC issued between 1999 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claim in July 2005 on the basis of all the evidence 
of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining all available service medical, personnel, and 
administrative records and service and post-service VA and 
private medical records from the time of the veteran's 
military service to 2004, and some private medical records 
have been filed on the veteran's behalf.  Following the As 
directed in the Board's remand, in its May 2004 letter, the 
RO requested that the veteran provide authorization to enable 
it to obtain additional, outstanding private medical records; 
however, the veteran did not respond to this request.  The 
veteran was afforded a comprehensive VA psychiatric 
examination in May 2001, a report of which is of record.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional, existing 
evidence that is pertinent to the claim that VA is able to 
obtain.  

The Board notes that all service personnel and administrative 
records requested by the Board in the April 2004 remand were 
not obtained by the RO.  While noncompliance with the Board's 
prior remand would generally warrant another remand (see 
Stegall v. West, 11 Vet. App. 268 (1998)), in this case, 
further remand of this matter to the RO for strict compliance 
with prior remand is unnecessary, as it would not aid the 
veteran in substantiating the claim on appeal.  As explained 
in more detail below, further review of the clams file 
reveals that this case turns on the question of current 
diagnosis-and not verification of the veteran's stressor-
and the record includes definitive medical evidence on this 
point.  As the additional service records the Board initially 
sought would not bear on the question of diagnosis.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim, and in not fully complying 
with the prior remand, is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

The service medical records are completely negative for 
complaints, findings, or diagnoses of any psychiatric 
disorder.  The veteran was psychiatrically normal on entrance 
examination of August 1968, an April 1971 examination for 
flying, and separation examination of July 1972.

The veteran's DD Form 214, as corrected, and available 
service personnel and administrative records reflect that his 
military occupational specialty was as an aircraft mechanic.  
He was noted to have received the Vietnam Service Medal for 
operational deployment to Thailand from May 31 to August 4, 
1971.  His Airman Military Record verifies that he flew 1 
combat mission at sea for 4.3 hours aboard a KC-135A aircraft 
in June 1971.  Another document shows that an aircraft 
commander verified that the veteran qualified for special pay 
for unspecified duty subject to hostile fire on August 3, 
1971.

Post service, the veteran was hospitalized at a VA medical 
facility in April and May 1984 after a suicide attempt; the 
final diagnosis was schizophreniform disorder.

Medical records from the Housatonic Mental Health Clinic show 
regular treatment and evaluation of the veteran from 1984 to 
1994 for psychiatric disorders variously diagnosed as mixed 
bipolar disorder, dysthymic disorder, avoidant/paranoid/
Schizoid personality disorder, and recurrent major depression 
with psychotic features.  Following evaluation in December 
1994 wherein the veteran denied dreams, flashbacks, and 
problems eating or sleeping, the diagnosis was schizoid 
personality, rule-out post-traumatic stress syndrome.

VA Vet Center records document regular treatment and 
evaluation of the veteran from August 2000 to April 2004 and 
his participation in PTSD group therapy, but do not reflect a 
confirmed medical diagnosis of PTSD.

On May 2001 VA psychiatric examination for the purpose of 
determining whether the veteran had PTSD, the examiner 
reviewed the veteran's claims file and medical records.  The 
veteran gave a history of having flown on two combat flights 
in service in June and August 1971, and felt distressed and 
that his life was in danger for having witnessed what he felt 
were unauthorized combat missions.  After current mental 
status examination, the diagnoses were delusional disorder 
and history of depression.  The examiner opined that the 
veteran did not appear to meet the criteria for PTSD, and 
that his delusional thinking seemed to be directly related to 
his military experience in Thailand in 1971.

In a September 2004 affidavit, a service comrade stated that, 
while in service, the veteran related to him that he feared 
for his life as a result of his military experience in 
Thailand in 1971, but the veteran provided no details of the 
reasons for his fear at the time.

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the law currently in effect, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a) (2004), 
which incorporates the provisions of the Fourth Edition of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.   See 67 Fed. Reg. 
10330-10332 (March 7, 2002). 

In this case, the veteran has alleged that he suffers from 
PTSD as a result of his combat flight experiences in service.  
However, the Board finds that the first element required to 
establish service connection for PTSD has not been met, 
inasmuch as the competent and probative medical evidence of 
record establishes that the veteran does not meet the 
diagnostic criteria for PTSD.  

The record shows no diagnosis of PTSD or any other 
psychiatric disorder in service, and the veteran was found 
psychiatrically normal on all examinations in service.  
Furthermore, the post-service medical evidence of record does 
not show a confirmed diagnosis of PTSD to date.  The first 
post-service clinical psychiatric findings date from 1984, 
over 11 years post service, and they were not noted to be 
related to any diagnosis of PTSD.  

On VA psychiatric examination of May 2001, after a 
comprehensive review of the records in the veteran's claims 
file, consideration of his military history, and a current 
examination, a VA psychiatrist definitively concluded that 
the veteran did not meet the diagnostic criteria for PTSD.  
Such opinion was based on a review of the extensive record 
including the veteran's specific contentions, his service 
records, the post-service medical evidence, and a current 
examination of the veteran.  Significantly, the veteran has 
neither presented nor alluded to the existence of any 
contrary medical opinion (evidence that establishes that he, 
in fact, meets the criteria for service connection for PTSD).  

The Board has taken into consideration the veteran's 
assertions advanced in connection with his claim, and does 
not doubt the sincerity of his beliefs.  However, as 
indicated above, the claim decided herein turns on a medical 
matter-fundamentally, whether the veteran has the disability 
for which service connection is sought-and, as a layperson 
without the appropriate medical training and expertise, he 
simply is not competent to provide a probative opinion on 
such a matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As the competent and probative medical evidence on the 
question of psychiatric diagnosis establishes that the 
veteran does not meet the diagnostic criteria for PTSD, the 
Board finds that a critical element to establish service 
connection for such disorder is lacking, and that discussion 
of the remaining criteria of 38 C.F.R. § 3.304(f) simply is 
not necessary.  

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support the veteran's claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-
56 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


